DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 are objected to because of the following informalities:   
Claim 1 recites “second adhesive”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “second adhesive layer”.
Claim 1 recites “to be exposed outwardly deteriorates”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “to be exposed outwardly and deteriorates”.
Claim 4 recites “to be exposed outwardly deteriorates”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “to be exposed outwardly and deteriorates”.
Claim 4 recites “second adhesive”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “second adhesive layer”.
Claim 4 recites “wherein the cleaning and disinfecting apparatus comprising”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the cleaning and disinfecting apparatus comprises”.
Claim 7 recites “first adhesive layer”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “first adhesive layer”.
Claim 9 recites “layer being exposed”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “layer is
Claim 9 recites “each of which having different color”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “each of which having a different color”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene") in view of  U.S Publication No. 2015/0240137 A1 to Yokoyama.
Regarding claim 1, Greene discloses in Fig. 30 an endoscope (Fig. 30- medical instrument 1010; [0005]- many laparoscopic devices, such as, surgical staplers and trocars, are designed as single use items that are intended to be immediately disposed of after use) comprising: 
a first adhesive layer disposed on a surface of an outer cladding member and having at least a portion exposed outwardly (Fig. 31- base layer 1018b;[0081]- a two layer film 1018 laminated together with water (or solution) soluble adhesive; The Examiner notes that 1018b is secured to the medical instrument, as seen in Fig. 7-adhesive layer 124); and 
a display portion (Fig. 31- label 1014) includes a second adhesive layer disposed on a portion of the outer cladding member which is covered with the first adhesive layer (Fig. 1- 1018 a), the second adhesive layer having at least a portion which is to be exposed outwardly deteriorates due to frequent cleaning, disinfecting, and/or sterilizing ([0081]- the medical instrument 1010 includes a label 1014 comprising a two layer film 1018 laminated together with water (or solution) soluble adhesive such that when exposed to a cleaning process involving dipping, soaking or other exposure to liquids typically used in cleaning processes, the top layer 1018 a delaminates from the base layer 1018 b) but Greene does not expressly teach wherein the second adhesive includes a color different from the first adhesive layer.
However, Yokoyama teaches in Fig. 1 of an analogous endoscopic device of an adhesive including a different color ([0052] - The adhesive composition of the present embodiment may further contain additives such as… a coloring agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive of Greene by including the coloring agent of Yokoyama. It would have been advantageous to make the combination so that the second adhesive includes a color different from the first adhesive layer, and since aesthetic design changes involve only routine skill in the art (MPEP 2144.04 (I)).
The modified device of Greene in view of Yokoyama will hereinafter be referred to as modified Greene.
Regarding claim 2, modified Greene teaches the claimed invention as discussed above concerning claim 1, and Greene further discloses wherein the display portion is defined by a ([0088]- Thermochromic ink now currently available in the marketplace may be utilized for medical instrument labeling… The Thermochromic ink…changes in color in apparent manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display portion of modified Greene to include the Thermochromic ink that changes colors, as seen above in the teachings of Greene, so that the display portion is defined by a color that is different from a color of the outer cladding member. It would have been advantageous to make the combination to inform the user that the medical instrument is being reused ([0088] of Greene).
Regarding claim 3, modified Greene teaches the claimed invention as discussed above concerning claim 1, and Greene further discloses wherein the display portion includes characters or signs made of the second adhesive layer ([0081] - The top layer 1018 a is provided with product specific label graphics 1058 on it such that when it detaches it is easily recognizable by those performing subsequent procedures with the same medical instrument 1010 that it has been previously used).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene") in view of  U.S Publication No. 2015/0240137 A1 to Yokoyama and in further view of JP 2009273571 A to Suzuki et al. (hereinafter: "Suzuki", all citations from the translation provided).
 Regarding claim 4, Greene discloses in Fig. 30 an endoscope (Fig. 30- medical instrument 1010; [0005]- many laparoscopic devices, such as, surgical staplers and trocars, are designed as single use items that are intended to be immediately disposed of after use) comprising a first adhesive layer disposed on a surface of an outer cladding member and having (Fig. 31- base layer 1018b;[0081]- a two layer film 1018 laminated together with water (or solution) soluble adhesive; The Examiner notes that 1018b is secured to the medical instrument, as seen in Fig. 7-adhesive layer 124) and a display portion includes a second adhesive layer disposed on a portion of the outer cladding member which is covered with the first adhesive layer (Fig. 31- label 1014), the second adhesive layer having at least a portion which is to be exposed outwardly deteriorates due to frequent cleaning, disinfecting, and/or sterilizing ([0081]- the medical instrument 1010 includes a label 1014 comprising a two layer film 1018 laminated together with water (or solution) soluble adhesive such that when exposed to a cleaning process involving dipping, soaking or other exposure to liquids typically used in cleaning processes, the top layer 1018 a delaminates from the base layer 1018 b) but Greene does not expressly teach wherein the second adhesive includes a color different from the first adhesive layer and a cleaning and disinfecting apparatus which cleans an endoscope, wherein the cleaning and disinfecting apparatus comprising: 
a reader reading the display portion of the endoscope.
However, Yokoyama teaches in Fig. 1 of an analogous endoscopic device of an adhesive including a different color ([0052] - The adhesive composition of the present embodiment may further contain additives such as… a coloring agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive of Greene by including the coloring agent of Yokoyama. It would have been advantageous to make the combination so that the second adhesive includes a color different from the first adhesive layer, and since aesthetic design changes involve only routine skill in the art (MPEP 2144.04 (I)).
Additionally, Suzuki teaches in Fig. 1 of a cleaning and disinfecting apparatus which cleans an endoscope (Fig. 1-cleaning machine 30) and wherein the cleaning and disinfecting apparatus comprising: 
a reader (Fig. 1- RFID reader 31) reading the display portion of the endoscope (Fig. 1 - RFID tag 19; [0038]- the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the device of modified Greene to include a cleaning and disinfecting apparatus and a reader reading the display portion of the endoscope, as seen in the teachings above of Suzuki. It would have been advantageous to make the combination in order to decrease contamination and wash the endoscope with a washing menu according to the identification result of the treatment instrument identification means ([0008] of Suzuki).
The modified device of Greene in view of Yokoyama and in further view of Suzuki will hereinafter be referred to as modified Greene.
Regarding claim 5, modified Greene teaches the claimed invention as discussed above concerning claim 4, but modified Greene does not expressly teach wherein the reader optically reads the characters or the signs included in the display portion to detect a state thereof.
However, Suzuki teaches in Fig. 1 of an endoscopic a cleaning and disinfecting apparatus, wherein the reader optically reads the characters or the signs included in the display portion ([0038]- the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning) to detect a state thereof  ([0025]- an appropriate cleaning menu can be selected based on the degree of contamination of the endoscope and the medical history of the subject; [0036]-the endoscope 10 includes a rewritable RFID tag 19, and information on a cleaning menu is written in the RFID tag 19 as described later).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the device of modified Greene to include the reader optically reads the signs included in the display portion, as seen in the teachings above of Suzuki. It would have been advantageous to make the combination in order to decrease contamination and wash the endoscope with a washing menu according to the identification result of the treatment instrument identification means ([0008] of Suzuki).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene") in view of  U.S Publication No. 2015/0240137 A1 to Yokoyama and in further view of JP 2009273571 A to Suzuki et al. (hereinafter: "Suzuki", all citations from the translation provided) and U.S Publication No. 2016/0085922 to Sweeney.
Regarding claim 6, modified Greene teaches the claimed invention as discussed above concerning claim 4, but modified Greene does not expressly teach wherein the reader reads the color of the display portion to detect a state thereof.
However, Sweeney teaches of a system for identifying a medical device wherein the reader reads the color of the display portion to detect a state thereof ([0007] - The system includes a medical device having an identifying symbol for providing information to a user about the medical device; [0068] - a symbol having a specific shape and/or a specific color, and readable by a camera and monitoring system, or any other identifier configured to be readable by a monitoring system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sweeny that teach a reader reading the color of the display portion of an endoscope to detect a state thereof into the teachings of modified Greene that teach a reader optically reading the display portion of an endoscope. It would have been advantageous to make the combination in order to identify information about the medical device ([0027] of Sweeney).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2014/0058201A1 to Mizuyoshi of in view of U.S Publication No. 2015/0240137 A1 to Yokoyama.   
Regarding claim 7, Mizuyoshi discloses in Fig. 1 an endoscope (Fig. 1 - endoscope 100) comprising:
an insertion portion having a proximal end and a distal end (Fig. 1 - insertion section 13);
a manipulator attached to the proximal end of the insertion portion (Fig. 1 - operation section 11); 
wherein
		the insertion portion includes
                                   a first adhesive layer exposed outwardly (Fig. 5- second adhesive material layer 89) 
                                   a second adhesive layer covered with the first adhesive layer (Fig. 5 – first adhesive material layer 87) 
Mizuyoshi does not expressly teach a first adhesive layer configured to be deteriorated gradually over time by cleaning, disinfecting , or sterilizing and a second adhesive layer having a color different from the first adhesive.
However, Yokoyama teaches in Fig. 1 of an analogous endoscopic device of an adhesive layer configured to be deteriorated gradually over time by cleaning, disinfecting , or sterilizing (The deterioration of the adhesive layer at the time of hydrogen peroxide plasma sterilization is caused by the attack of the sterilizing gas and cutting of the polymerized portion of the resin constituting the adhesive layer), and an adhesive including a different color ([0052] - The adhesive composition of the present embodiment may further contain additives such as… a coloring agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive of Greene by utilizing the adhesive layer configured to be deteriorate and including coloring agent of Yokoyama. It would have been advantageous to make the combination so that the second adhesive includes a color different from the first adhesive layer, and since aesthetic design changes involve only routine skill in the art (MPEP 2144.04 (I)). Additionally, it would have been advantageous to make the combination to disinfect the endoscope by sterilization ([0011] of Yokoyama) so that infections are not transmitted.
The modified device of Mizuyoshi in view of Yokoyama will hereinafter be referred to as modified Mizuyoshi.
Regarding claim 8, modified Mizuyoshi teaches the claimed invention as discussed above concerning claim 7, and Mizuyoshi further discloses wherein the insertion portion (Fig. 1 - insertion section 13) includes 
a cover disposed in the distal end of the insertion portion (Fig. 5 -tip rigid portion 45), wherein the cover includes 
(Fig. 5 - optical member 83), and 
an illumination window formed on the distal-end surface of the cover (Fig. 2 - irradiation windows 39 A and 39 B), 
wherein either the observation window or the illumination window is adhered to the cover by the first adhesive layer (Fig. 5- second adhesive material layer 89) and the second adhesive layer (Fig. 5 – first adhesive material layer 87).
Claims 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2014/0058201A1 to Mizuyoshi of in view of U.S Publication No. 2015/0240137 A1 to Yokoyama and U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene").  
Regarding claim 9, Mizuyoshi discloses in Fig. 1 an endoscope (Fig. 1 - endoscope 100) comprising: 
a manipulator (Fig. 1 - operation section 11); and 
an insertion portion (Fig. 1 - insertion section 13) having respective proximal and distal ends configured to be attached to the manipulator via the proximal end (Fig. 1) , the distal end of the insertion layer includes 
a cover member being mounted thereon  (Fig. 5 -tip rigid portion 45), and 
an adhesive-securing portion (Fig. 5 - adhesive layers 85) being used to secure an observation window to the cover portion (Fig. 5 - optical member 83) wherein the adhesive-securing portion is made of two adhesive layers hardened to one another ([0063]-the first adhesive material and second adhesive material are solidified), the two adhesive layers being defined by respective first and second layers (Fig. 5 - (Fig. 5- second adhesive material layer 89 and  first adhesive material layer 87) but Mizuyoshi does not expressly teach each of which having different color so that when the first adhesive layer begins to deteriorate due to frequent cleaning of the endoscope after usage, the second adhesive layer being exposed to alert a user for maintenance of the endoscope.
However, Yokoyama teaches in Fig. 1 of an analogous endoscopic device of an adhesive including a different color ([0052] - The adhesive composition of the present embodiment may further contain additives such as… a coloring agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesives of Mizuyoshi by including the coloring agent of Yokoyama. It would have been advantageous to make the combination so that the second adhesive includes a color different from the first adhesive layer, and since aesthetic design changes involve only routine skill in the art (MPEP 2144.04 (I)).
Additionally, Greene teaches in Fig. 30 of an analogous endoscopic device including an adhesive-securing portion (Fig. 31 - two layer film 1018) wherein the adhesive-securing portion is made of two adhesive layers (Fig. 31 -  top layer 1018 a and base layer 1018 b), the two adhesive layers being defined by respective first and second layers (Fig. 31) so that when the first adhesive layer begins to deteriorate due to frequent cleaning of the endoscope after usage, the second adhesive layer being exposed to alert a user for maintenance of the endoscope ([0081]- the medical instrument 1010 includes a label 1014 comprising a two layer film 1018 laminated together with water (or solution) soluble adhesive such that when exposed to a cleaning process involving dipping, soaking or other exposure to liquids typically used in cleaning processes, the top layer 1018 a delaminates from the base layer 1018 b)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Greene that teach a two layered adhesive portion where the first layer deteriorates so the second layer alerts the user, into the teachings of Mizuyoshi that teach a two layered adhesive-securing portion. It would have been advantageous to make the combination so that it becomes readily apparent to the surgeon performing the surgical procedure about the status of the medical instrument ([0081] of Greene).
The modified device of Mizuyoshi in view of Yokoyama and Greene will hereinafter be referred to as modified Mizuyoshi. 
Regarding claim 10, modified Mizuyoshi teaches the claimed invention as discussed above concerning claim 9, and Mizuyoshi further discloses wherein the second adhesive layer is concealed by the first adhesive layer (Fig. 5).
Regarding claim 11, modified Mizuyoshi teaches the claimed invention as discussed above concerning claim 9, but modified Mizuyoshi teaches does not expressly teach wherein the first adhesive layer is black and the second adhesive layer is orange.
However, Yokoyama teaches in Fig. 1 of an analogous endoscopic device of an adhesive including a different color ([0052] - The adhesive composition of the present embodiment may further contain additives such as… a coloring agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesives of Mizuyoshi by including the coloring agent of Yokoyama. It would have been advantageous to make the combination so that the second adhesive layer orange and the first adhesive black, and since aesthetic design changes involve only routine skill in the art (MPEP 2144.04 (I)).
Claims 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2014/0058201A1 to Mizuyoshi of in view of U.S Publication No. 2015/0240137 A1 to Yokoyama and U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene") and in further view of JP 2009273571 A to Suzuki et al. (hereinafter: "Suzuki", all citations from the translation provided).  
Regarding claim 12, modified Mizuyoshi teaches the claimed invention as discussed above concerning claim 9, but modified Mizuyoshi does not expressly teach further comprising a cleaning and disinfecting apparatus that is used for cleaning, disinfecting, and/or sterilizing the endoscope.
However, Suzuki teaches in Fig. 1 of a cleaning and disinfecting apparatus that is used for cleaning, disinfecting, and/or sterilizing the endoscope (Fig. 1-cleaning machine 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the device of modified Mizuyoshi to include a cleaning and disinfecting apparatus, as seen in the teachings above of Suzuki. It would have been advantageous to make the combination in order to decrease contamination and wash the endoscope with a washing menu according to the identification result of the treatment instrument identification means ([0008] of Suzuki).
Regarding claim 13, modified Mizuyoshi, as modified by Suzuki, teaches the claimed invention as discussed above concerning claim 12, but modified Mizuyoshi, as modified by Suzuki, does not expressly teach wherein the cleaning and disinfecting apparatus includes a reader reading the display portion of the endoscope.
However, Suzuki teaches in Fig. 1 of an endoscopic a cleaning and disinfecting apparatus, wherein the cleaning and disinfecting apparatus includes a reader reading the display ([0038]- the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning) to detect a state thereof  ([0025]- an appropriate cleaning menu can be selected based on the degree of contamination of the endoscope and the medical history of the subject; [0036]-the endoscope 10 includes a rewritable RFID tag 19, and information on a cleaning menu is written in the RFID tag 19 as described later).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the device of modified Mizuyoshi, as modified by Suzuki, to include the reader optically reads the signs included in the display portion, as seen in the teachings above of Suzuki. It would have been advantageous to make the combination in order to decrease contamination and wash the endoscope with a washing menu according to the identification result of the treatment instrument identification means ([0008] of Suzuki).
Regarding claim 14, modified Mizuyoshi, as modified by Suzuki, teaches the claimed invention as discussed above concerning claim 13, but modified Mizuyoshi, as modified by Suzuki, does not expressly teach wherein the reader optically reads the characters or the signs included in the display portion to detect a state thereof.
However, Suzuki teaches in Fig. 1 of an endoscopic a cleaning and disinfecting apparatus, wherein the reader optically reads the characters or the signs included in the display portion ([0038]- the cleaning machine 30 includes an RFID reader 31 and can read information on the cleaning menu from the RFID tag 19 of the endoscope 10 that performs cleaning) to detect a state thereof  ([0025]- an appropriate cleaning menu can be selected based on the degree of contamination of the endoscope and the medical history of the subject; [0036]-the endoscope 10 includes a rewritable RFID tag 19, and information on a cleaning menu is written in the RFID tag 19 as described later).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the device of modified Mizuyoshi, as modified by Suzuki, to include the reader optically reads the signs included in the display portion, as seen in the teachings above of Suzuki. It would have been advantageous to make the combination in order to decrease contamination and wash the endoscope with a washing menu according to the identification result of the treatment instrument identification means ([0008] of Suzuki).
Suzuki and Sweeney 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2014/0058201A1 to Mizuyoshi of in view of U.S Publication No. 2015/0240137 A1 to Yokoyama and U.S Publication No. 2009/0266289 to Greene et al. (hereinafter "Greene") and in further view of JP 2009273571 A to Suzuki et al. (hereinafter: "Suzuki", all citations from the translation provided) and U.S Publication No. 2016/0085922 to Sweeney.  
Regarding claim 15, modified Mizuyoshi, as modified by Suzuki, teaches the claimed invention as discussed above concerning claim 13, but modified Mizuyoshi, as modified by Suzuki, does not expressly teach wherein the reader reads the color of the display portion to detect a state thereof.
However, Sweeney teaches of a system for identifying a medical device wherein the reader reads the color of the display portion to detect a state thereof ([0007] - The system includes a medical device having an identifying symbol for providing information to a user about the medical device; [0068] - a symbol having a specific shape and/or a specific color, and readable by a camera and monitoring system, or any other identifier configured to be readable by a monitoring system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sweeny that teach a reader reading the color of the display portion of an endoscope to detect a state thereof into the teachings of modified Mizuyoshi, as modified by Suzuki that teach a reader optically reading the display portion of an endoscope. It would have been advantageous to make the combination in order to identify information about the medical device ([0027] of Sweeney).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.H./Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795